Citation Nr: 0725776	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-05 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1980.  
He also had additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
that denied service connection for arthritis, hypertension, 
and for a right ankle disability.  In February 2005, the 
veteran testified at a Board videoconference hearing.  

A June 2005 Board decision denied service connection for 
arthritis.  The Board remanded the remaining issues on appeal 
for further development.  

An August 2005 RO decision granted service connection and a 
noncompensable rating for hypertension, effective February 
24, 2000. Therefore, that issue is no longer on appeal.  In 
November 2005, the Board again remanded this appeal for 
further development.  


FINDINGS OF FACT

1.  Right ankle problems during service were acute and 
transitory and resolved without residual disability.   

2.  The veteran's current right ankle disability many years 
after service, was not caused by any incident of service, and 
was not caused by or permanently worsened by his service-
connected hypertension.  





CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected hypertension.  38 C.F.R. §§ 101(24), 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, supra.

In this case, in May 2001, June 2002, June 2003, and December 
2005 letters, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence he has that pertains to the 
claim.  The case was last readjudicated in December 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; records from 
the Social Security Administration (SSA); and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway and Dingess, both supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and testimony; 
service medical records; post-service private and VA 
treatment records; VA examination reports; and SSA records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty. 38 
U.S.C.A. § 101(24).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
arthritis, will be presumed to have been incurred in service 
if they are manifest to a compensable degree within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen; however, based upon the facts in this case the 
regulatory change does not impact the outcome of the appeal.  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The veteran had active service from June 1976 to June 1980.  
He also had additional service in the Army Reserve.  

The veteran is service-connected for hypertension.  He 
essentially contends that his right ankle disability was 
incurred during his period of active service.  At the 
February 2005 Board hearing, the veteran also alleged that 
his service-connected hypertension affected his right ankle 
disability.  

His service medical records for his period of active duty 
from June 1976 to June 1980 indicate that he was treated for 
a right ankle problem on one occasion during service.  An 
October 1977 treatment entry noted that the veteran was seen 
for a twisted ankle.  The examiner reported that there was no 
swelling of the veteran's ankle and that he had good range of 
motion.  It was also noted that the veteran complained of 
abrasions caused by the tongue in his boot and that the 
rubbing had caused an abrasion in scar tissue.  The 
assessment was an abrasion.  A June 1979 entry noted that the 
veteran complained of corns on both feet and a bruise of the 
right heel.  The assessment included a bruise on the right 
heel.  There was no reference to a right ankle problem.  An 
actual chronic right ankle disability was not diagnosed 
during the veteran's period of active service and this fact 
provides negative evidence against this claim.  The available 
service medical records for the veteran's service in the Army 
Reserve did not refer to any right ankle problems.  

The first post-service clinical evidence of any right ankle 
problems is in March 2001, many years after the veteran's 
period of active service.  The United States Court of Appeals 
for the Federal Circuit has determined that this length of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

A March 2001 VA treatment entry noted that the veteran 
reported that he injured his right ankle on active duty from 
1976 to 1980 and that he had a busted vein from a military 
boot as well.  He stated that he currently had symptoms in 
the right ankle where the vein was located.  It was noted 
that the veteran's medical history was significant for 
arthritis of the ankle with an injury in the military.  The 
assessment referred to other disorders.  A May 2001 
radiological report, as to the veteran's ankle, indicated 
that there was no fracture, dislocation, or any soft tissue 
abnormality.  A June 2001 entry noted that the veteran was 
fitted for a right ankle stabilizer.  

SSA records indicate that the veteran was receiving 
disability compensation and that he was considered disabled 
beginning in March 2001.  

An April 2002 VA treatment entry indicated that the veteran 
had a history of a right ankle injury.  It was noted that he 
reported that he broke a vein in the right ankle and that he 
used ankle support orthosis when he walked.  

A July 2002 private report from J. M. Lipps, M.D., noted that 
the veteran reported that he had problems with arthritis 
generally throughout his body and that he had broken a vein 
in his leg that made it difficult to walk.  He stated that 
the vein was located in his right ankle.  The impression 
included a history of some type of venous injury to the right 
ankle area.  

A January 2003 VA treatment entry indicated that the veteran 
was seen for neck and ankle pain.  It was noted that he had 
neck pain for the last three years due to a motor vehicle 
accident in 1994.  The veteran reported that his ankle was 
injured in a training exercise in the military and that a 
blood vessel, vein, was damaged.  The veteran stated that he 
would often have swelling of his ankle.  The assessment 
included degenerative joint disease/old strain/sprain of the 
right ankle.  

A February 2003 private report from R. A. Greenberg, M.D., 
noted that the veteran reported that he injured his right 
ankle in 1977 when he twisted it while in the service.  He 
indicated that since that time, he had suffered from chronic 
pain, stiffness, and periodic swelling in his ankle.  The 
impression included probable osteoarthritis of the right 
ankle.  

A January 2005 private disability evaluation report, for SSA 
purposes, from O. B. Depaz, M.D., noted that the veteran was 
seen with reports of multiple injuries including a right 
ankle injury in 1977 with subsequent arthritis.  He also 
stated that he had a neck injury in a motor vehicle accident 
in 1994.  It was noted that the veteran complained of pain in 
his right ankle.  The diagnoses included history of a right 
ankle injury in 1977.  

A July 2005 VA hypertension/orthopedic examination report 
noted that the veteran's claims file was reviewed as were his 
Computerized Patient Record System (CPRS) medical records.  
The veteran reported that he suffered a right ankle injury 
with an onset during military service in 1977.  It was noted 
that he stated that he had pain at the medial aspect of the 
right ankle.  The examiner reviewed the veteran's claims file 
in detail including his service medical records.  She also 
referred to a June 2004 VA treatment record where the veteran 
noted that he had pain in his neck, hips, and ankles.  The 
examiner noted that the veteran admitted that he was involved 
in a motor vehicle accident in 1994 and that he was currently 
collecting disability for his residual musculoskeletal 
conditions subsequent to the motor vehicle accident.  The 
veteran also reported that he had been issued a right ankle 
brace by a VA Medical Center.  

The examiner commented that as the veteran was evaluated in 
November 1977 for a twisted ankle and was found to have an 
abrasion with intact range of motion, it was less likely as 
not that the veteran's current right ankle condition (small 
varicose vein and chronic strain) was due to his in-service 
active duty.  The examiner stated that given the veteran's 
self-reported motor vehicle accident in 1994 and given the 
fact that he reported that he did not seek medical attention 
for a right ankle condition upon leaving active service 
"until" 1980, it was more likely than not that the 
veteran's current right ankle condition was related to post-
service events.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the May 2001, April 2002, and January 
2003 VA treatment entries and the July 2002 statement from Dr 
Lipps, the February 2003 statement from Dr. Greenberg, and 
the January 2005 statement from Dr. Depaz, all included 
references to a right ankle injury and a broken vein in the 
veteran's right ankle occurring during service.  However, 
such references were based on a recitation of the veteran's 
belief.  As such, they are not probative in linking any 
present right ankle disability with service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).  

The Board notes that the July 2002 statement from Dr. Lipps 
indicated an impression that included a history of some type 
of venous injury to the right ankle area.  Additionally, the 
January 2003 entry VA treatment entry related an assessment 
that included degenerative joint disease/old strain/sprain of 
the right ankle and the January 2005 statement from Dr. Depaz 
noted a diagnosis that included a history of a right ankle 
injury in 1977.  However, the Board observes that there is no 
indication that Dr Lipps, Dr. Depaz, or the examiner pursuant 
to the January 2003 VA treatment entry, reviewed the 
veteran's claims file in providing those diagnoses.  Although 
an examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet.App. 229 
(1993).  Given such circumstances, those diagnoses, to the 
extent they are providing opinions, have little probative 
value in this matter.  

Conversely, the Board notes that the VA examiner at the July 
2005 VA hypertension/orthopedic examination indicated that it 
was less likely as not that the veteran's current right ankle 
condition (small varicose vein and chronic strain) was due to 
his in-service active duty.  The examiner stated that it was 
more likely than not that the veteran's current ankle 
condition was related to post-service events.  The Board 
notes that the examiner reviewed the veteran's claims file 
and discussed his medical history in detail.  The examiner 
also gave a rationale for her opinion.  Therefore, the Board 
finds that the VA examiner's opinion is the most probative in 
this matter.  See Wensch v. Principi, 15 Vet.App. 362 (2001).  

The evidence as a whole provides no continuity of 
symptomatology of any right ankle disability since service.  
38 C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 
(1991).  Nor is any such disability otherwise adequately 
medically linked to an incident of service.  There is no 
specific indication from a medical source that any right 
ankle complaints during the veteran's period of service may 
be reasonably associated with right ankle disability many 
years later. The probative medical evidence does not suggest 
that the veteran's right ankle disability is related to his 
periods of service.  In fact, the probative medical evidence 
provides negative evidence against this finding, indicating 
that the veteran's present right ankle disability began many 
years after service, without relationship to service.  
Additionally, the probative medical evidence fails to 
indicate that the veteran's current right ankle disability 
was caused or worsened by his service-connected hypertension.  
There is no medical evidence of record indicating any such 
relationship.  

The veteran has alleged that his current right ankle injury 
had it's onset during his periods of service, or that it is 
related to his service-connected hypertension.  However, the 
veteran, as a layman, is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any right ankle problems during service were acute and 
transitory and resolved without residual disability, and that 
the current right ankle disability began many years after the 
veteran's periods of service, was not caused by any incident 
of service, and is not proximately due to or the result of 
his service-connected hypertension.  The Board concludes that 
neither direct nor secondary service connection for a right 
ankle disability is warranted.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Entitlement to service connection for a right ankle 
disability, to include as due to service-connected 
hypertension, is denied.  



____________________________________________
S. M. CIEPLAK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


